—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Suffolk County (Cannavo, J.), entered March 28, 1991, as, upon granting the defendant’s motion to dismiss the complaint on the ground of lack of personal jurisdiction, dismissed the complaint. The plaintiff’s notice of appeal from the order dated January 28, 1991, is deemed a premature notice of appeal from the judgment (CPLR 5520 [c]).
Ordered that the judgment is reversed insofar as appealed from, the order is vacated, with costs, and the matter is remitted to the Supreme Court, Suffolk County, for a hearing on the issue of whether personal jurisdiction was properly obtained over the defendant.
The court was confronted with conflicting affidavits raising questions of fact which should have been resolved after a hearing (see, Steiner v Steiner, 81 AD2d 725). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.